Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 15/809226.  Claims 1-20 are pending and have been examined on the merits discussed below.
		

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  On page 3, Applicant states “calculating an engagement rate is not management of personal behavior or interactions between people.  Instead, it is detection of a human condition performed and calculated by numerous recited computing components.”  Applicant proceeds to compare the claims with CardioNet, LLC v. InfoBionic, Inc.  As stated in the previous office action, CardioNet was found to be directed to an improved cardiac monitoring device and not to an abstract idea.  The claims of the instant application are directed to an abstract idea.  As stated in the decision, claims of CardioNet “focus on a specific means or method that improves” cardiac monitoring technology; they are not “directed to a result of effect that itself is the abstract idea and merely invokes generic processes and machinery”.  Further, the written description of CardioNet described technical advantages offered by the claimed cardiac monitoring device to more accurately detect .
Applicant further argues that the claims recite communications between computing devices over a network therefore the claims cannot be practically performed in the mind.  Examiner asserts that the communication between computing devices is analyzed at Prong 2.  As claimed the communication between computing devices merely facilitate the collection of audio, text or presentation data which is then analyzed.  The computing devices also have display capability.  As explained the previous office action and reiterated in the rejection below, these additional elements amount to mere instruction to apply the exception on generic computer elements.  
For all the reasons stated above and in prior office actions, Examiner respectfully disagrees with Applicant’s assertion the claims are eligible under 35 USC 101.  The Guidance specifies that an Examiner is to determine if an abstract idea is present and then determine whether that abstract idea is integrated into a practical application.  As a result of the full analysis, Examiner upholds the prior rejection under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The analysis under 35 U.S.C. 101 requires two main steps under the precedent of Alice Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014) and Mayo Collaborative Services v. Prometheus Labs, Inc., 566 U.S. 66 (2012). (“the Alice/Mayo test”): Step 1, Step 2A and Step 2B. Furthermore, throughout the analysis of the three above main steps, the Examiner must establish the broadest reasonable interpretation of the claim(s) as a whole.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1, independent claims 1 (method), 8 (system), and 15 (medium) and dependent claims 2-7, 9-14, and 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 8 to a system (i.e. machine), and claim 15 is directed to a medium (i.e. machine).
With respect to claims 1-20, independent claims (claims 1, 8, and 15) are directed, in part, to a system and method for a platform determining an engagement rate for participants in meetings.
Claims 1 and 15 include detecting contents of a meeting, generating an aggregated textual format of the contents of the meeting, determining frequencies of occurrences for terms included in the textual format, determining a trending term, associating terms included in the textual format with participants and timestamps, calculating an engagement rate of each of the participants, and generating an interactive summary displaying a summary of the meeting. 
In addition to the above, claim 8 further includes identifying a focus point. 

Regarding Prong 2 of Step 2A, this judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite the additional elements of a “computer-implemented method”, “detecting via a network”, “storing on an aggregation server”, “the aggregation server is updated via the network and accessed via the network”, “a system comprising one or more processors, an annotation and aggregation server, a network connecting the devices and server, a non-transitory computer-readable medium including instructions”, and “a non-transitory computer-readable medium”. The system and software are recited at a high-level generality (i.e., as a generic system comprising a computing system, processors, and memories which are operable to be used for determining an engagement rate of participants in meetings) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. Examiner looks to 
When considered individually the system and software, claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
These passages, as well as others, make it clear that the invention refers to the use of generic computer elements that simply store set of instructions and these generic components are merely invoked as a tool to perform the abstract idea. As such, this is "merely applying" the recited exception in a generic computer environment and amounts to mere instructions to apply the limitation onto a generic computer. Thus nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Dependent claims 2-7, 9-14, and 16-20 are directed to iteratively display a notification when one or more terms included in the textual format are identified as a 
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to mental processes and methods of organizing human activity, which include managing personal behaviors. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683